Case 0:18-cv-63023-RAR Document 1 Entered on FLSD Docket 12/11/2018 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  Sigal Azran
                                            Plaintiff,

                                                                         DEMAND FOR JURY TRIAL

                                                                          C.A. No.: 0:18-cv-63023

         -v.-
  Diversified Consultants, Inc.

                                        Defendant.


                                            COMPLAINT

        Plaintiff Sigal Azran ("Plaintiff") by and through his attorneys, and as and for his

 Complaint against Defendant Diversified Consultants, Inc. ("Defendant") respectfully sets forth,

 complains and alleges, upon information and belief, the following:


                       INTRODUCTION/PRELIMINARY STATEMENT


          1.    Plaintiff brings this action for damages and declaratory and injunctive relief arising

      from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

      commonly referred to as the Telephone Consumer Protection Act (''TCPA'').

          2.    Additionally, Plaintiff brings this action under §1692 et seq. of Title 15 of the United

      States Code, commonly referred to as the Fair Debt Collections Practices Act ("FDCPA"),



                                              PARTIES

        3.      Plaintiff is a resident of the State of Florida, County of Broward, residing at 3310

    Oak Drive, Hollywood, Florida, 33021.


                                                                                                      1
Case 0:18-cv-63023-RAR Document 1 Entered on FLSD Docket 12/11/2018 Page 2 of 6



         4.     Defendant Diversified Consultants, Inc. is a Florida corporation with an address for

      service c/o John Crawford Esq., 1200 Riverplace Boulevard, Suite 800, Jacksonville, Florida,

      32207.

         5.     Defendant Diversified Consultants is a "debt collector" as the phrase is defined in 15

      U.S.C. § 1692(a)(6) and used in the FDCPA.



                                  JURISDICTION AND VENUE

         6.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

      15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

      jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

         7.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                   FACTUAL ALLEGATIONS

         8.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully state herein with the same force and effect as if the same were set forth at length

      herein.

         9.     Sometime prior to September 2018, a consumer obligation was allegedly incurred

      with Sprint.

       10.      The obligation arose out of transactions in which money, property, insurance or

    services were primarily used for personal, family or household purposes.

       11.      The alleged Sprint obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

       12.      Sprint is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
Case 0:18-cv-63023-RAR Document 1 Entered on FLSD Docket 12/11/2018 Page 3 of 6



       13.     Sprint or a subsequent owner of the debt, contracted the Defendant to collect the

    alleged debt.

       14.     Defendant Diversified Consultants collects and attempt to collect debts incurred or

    alleged to have been incurred for personal, family or household purposes on behalf of creditors

    using the United States Postal Services, telephone and internet.

         15.   On information and belief, on a date better known to Defendant, Defendant began

      calling Plaintiff’s cellular telephone, using an automatic telephone dialing system (“ATDS”

      or “predictive dialer”) and/or using an artificial or prerecorded voice.

         16.   Defendant placed calls to Plaintiff’s cell phone in the manner described previously.

         17.   On or around September 6, 2018 Plaintiff told Defendant not to contact him on his

      cellphone and revoked any consent the Defendant may have previously had to call the Plaintiff

      in this manner.

         18.   Once Defendant was aware that its calls were unwanted, its continued calls could

      have served no purpose other than harassment.

         19.   Defendant ignored Plaintiff’s prior revocation and continued to call his cellular

      telephone number on a consistent basis.

         20.   These calls from Defendant to Plaintiff was a collection communication in violation

      of numerous and multiple provisions of the TCPA, including but not limited to 47 U.S.C. §

      227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

         21.   As a result of Defendant's unfair practices, Plaintiff has been damaged.


                                FIRST CAUSE OF ACTION
             (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)
Case 0:18-cv-63023-RAR Document 1 Entered on FLSD Docket 12/11/2018 Page 4 of 6



          22.    Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

      paragraphs of this Complaint with the same force and effect as if the same were set forth at

      length herein.

          23.    The TCPA prohibits a person from making any non-emergency call using any

      automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

      number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200

      (a)(1).

          24.    Defendant used an automatic telephone dialing system when it called Plaintiff’s

      cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

          25.    Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

      telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

          26.    Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

      Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).


                             SECOND CAUSE OF ACTION
                 (VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT)


        27.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

        28.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692d, 1692e

    and 1692f.

        29.      Defendant violated the provisions listed above by continuing to call the Plaintiff after

    he specifically stated to not call any further.
Case 0:18-cv-63023-RAR Document 1 Entered on FLSD Docket 12/11/2018 Page 5 of 6



        30.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated the above stated provisions of the FDCPA, actual damages, statutory damages,

    costs and attorneys’ fees.


                                   DEMAND FOR TRIAL BY JURY

        31.      Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

    issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Sigal Azran demands judgment from Defendant Diversified

 Consultants, Inc. as follows:

        a) For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

        b) For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        c) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3);

        d) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        e) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        f) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

        g) A declaration that the Defendant’s practices violated the TCPA; and

        h) For any such other and further relief, as well as further costs, expenses and

              disbursements of this action as this Court may deem just and proper.

        Dated: December 11, 2018                                       Respectfully Submitted,

                                                               ZEIG LAW FIRM, LLC

                                                               /s/ Justin Zeig
                                                               Justin Zeig, Esq.
                                                               3475 Sheridan Street, Ste 310
Case 0:18-cv-63023-RAR Document 1 Entered on FLSD Docket 12/11/2018 Page 6 of 6



                                                Hollywood, FL 33021
                                                Phone: (754) 217-3084
                                                Fax: (954) 272-7807
                                                Justin@zeiglawfirm.com
                                                Attorney for Plaintiff
